United States Navy–Marine Corps
       Court of Criminal Appeals
                     _________________________

                       UNITED STATES
                           Appellee

                                 v.

                    Jose R. IZQUIERDO
                Sergeant (E-5), U.S. Marine Corps
                            Appellant

                         No. 201800305

  Appeal from the United States Navy-Marine Corps Trial Judiciary
                     Decided: 28 February 2019.
                          Military Judge:
            Lieutenant Colonel Brian Kasprzyk, USMCR.
Sentence adjudged 26 June 2018 by a special court-martial convened
at Camp Foster, Okinawa, Japan, consisting of a military judge sitting
alone. Sentence approved by convening authority: reduction to E-1,
confinement for 90 days, and a bad-conduct discharge.
                        For Appellant:
               Commander Mark Takla, JAGC, USN.
                           For Appellee:
                        Brian K. Keller, Esq.
                     _________________________

    This opinion does not serve as binding precedent under
          NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

       Before WOODARD, HUTCHISON, and ATTANASIO,
                  Appellate Military Judges.
                 United States v. Izquierdo, No. 201800305


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2